

	

		II

		109th CONGRESS

		1st Session

		S. 2046

		IN THE SENATE OF THE UNITED STATES

		

			November 17, 2005

			Mr. DeWine introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To establish a National Methamphetamine Information

		  Clearinghouse to promote sharing information regarding successful law

		  enforcement, treatment, environmental, social services, and other programs

		  related to the production, use, or effects of methamphetamine and grants

		  available for such programs, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the National Methamphetamine

			 Information Clearinghouse Act of 2005.

		2.DefinitionsIn this Act—

			(1)the term

			 Council means the National Methamphetamine Advisory Council

			 established under section 3(b)(1);

			(2)the term

			 drug endangered children means children whose physical, mental, or

			 emotional health are at risk because of the production, use, or effects of

			 methamphetamine by another person;

			(3)the term

			 National Methamphetamine Information Clearinghouse or

			 NMIC means the information clearinghouse established under section

			 3(a); and

			(4)the term

			 qualified entity means a State or local government, school board,

			 or public health, law enforcement, nonprofit, or other nongovernmental

			 organization providing services related to methamphetamines.

			3.Establishment of

			 clearinghouse and advisory council

			(a)ClearinghouseThere

			 is established, under the supervision of the Attorney General of the United

			 States, an information clearinghouse to be known as the National

			 Methamphetamine Information Clearinghouse.

			(b)Advisory

			 Council

				(1)In

			 generalThere is established an advisory council to be known as

			 the National Methamphetamine Advisory Council.

				(2)MembershipThe

			 Council shall consist of 10 members appointed by the Attorney General—

					(A)not fewer than 3

			 of whom shall be representatives of law enforcement agencies;

					(B)not fewer than 4

			 of whom shall be representatives of nongovernmental and nonprofit organizations

			 providing services related to methamphetamines; and

					(C)1 of whom shall

			 be a representative of the Department of Health and Human Services.

					(3)Period of

			 appointment; vacanciesMembers shall be appointed for 3 years.

			 Any vacancy in the Council shall not affect its powers, but shall be filled in

			 the same manner as the original appointment.

				4.NMIC

			 requirements and review

			(a)In

			 generalThe NMIC shall promote sharing information regarding

			 successful law enforcement, treatment, environmental, social services, and

			 other programs related to the production, use, or effects of methamphetamine

			 and grants available for such programs.

			(b)ComponentsThe

			 NMIC shall include—

				(1)a toll-free

			 number; and

				(2)a website

			 that—

					(A)provides

			 information on the short-term and long-term effects of methamphetamine

			 use;

					(B)provides

			 information regarding methamphetamine treatment programs and programs for drug

			 endangered children, including descriptions of successful programs and contact

			 information for such programs;

					(C)provides

			 information regarding grants for methamphetamine-related programs, including

			 contact information and links to websites;

					(D)allows a

			 qualified entity to submit items to be posted on the website regarding

			 successful public or private programs or other useful information related to

			 the production, use, or effects of methamphetamine;

					(E)includes a

			 restricted section that may only be accessed by a law enforcement organization

			 that contains successful strategies, training techniques, and other information

			 that the Council determines helpful to law enforcement agency efforts to combat

			 the production, use or effects of methamphetamine;

					(F)allows public

			 access to all information not in a restricted section; and

					(G)contains any

			 additional information the Council determines may be useful in combating the

			 production, use, or effects of methamphetamine.

					(c)Review of

			 posted information

				(1)In

			 generalNot later than 30 days after the date of submission of an

			 item by a qualified entity, the Council shall review an item submitted for

			 posting on the website described in subsection (b)(2)—

					(A)to evaluate and

			 determine whether the item, as submitted or as modified, meets the requirements

			 for posting; and

					(B)in consultation

			 with the Attorney General, to determine whether the item should be posted in a

			 restricted section of the website.

					(2)DeterminationNot

			 later than 45 days after the date of submission of an item, the Council

			 shall—

					(A)post the item on

			 the website described in subsection (b)(2); or

					(B)notify the

			 qualified entity that submitted the item regarding the reason such item shall

			 not be posted and modifications, if any, that the qualified entity may make to

			 allow the item to be posted.

					5.Authorization of

			 appropriationsThere are

			 authorized to be appropriated—

			(1)for fiscal year

			 2006—

				(A)$1,000,000 to

			 establish the NMIC and Council; and

				(B)such sums as are

			 necessary for the operation of the NMIC and Council; and

				(2)for each of

			 fiscal years 2007 through 2010, such sums as are necessary for the operation of

			 the NMIC and Council.

			

